DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Reconsideration
Applicant's reply filed 8/24/2022 has been entered. The claims were not amended. Claims 1-15 remain pending, of which claim 12 is are being considered on their merits. Claims 1-11 and 13-15 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bertheussen et al. (US 5,045,454) in view of Sheridan et al. (US 2003/0032183).
Bertheussen teaches a serum-free cell culture media composition comprising about 3 mM iron(III) (i.e. ferric iron) (Example 1), and that said culture media is useful for culturing multiple and representative species of mammalian cells (Example 5), reading in-part on claim 12 and reading on a serum-free medium capable of being perfused for claim 12.
Regarding claim 12, Bertheussen does not teach retinoid concentrations in the range of 10-400 µM.
Sheridan teaches cell culturing stem cells in a culture media comprising retinoic acid at 1 µM to produce hepaticopancreatic cells, as measured by the presence of insulin mRNA  (¶0035-0042 and Table 1) and contemplates retinoid concentrations of about 1 µM to 1 M (¶0022), reading on claim 12. 
It would have been obvious before the invention was filed to add the retinoic acid of Sheridan to the serum-free culture medium of Bertheussen. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Bertheussen and Sheridan are directed towards cell culture media compositions and methods of culturing mammalian cells with said cell culture media compositions, and because Sheridan teaches an operable retinoid concentration range. The skilled artisan would have been motivated to do so because Sheridan teaches cell culturing stem cells in a culture media comprising retinoic acid would be advantageous to produce hepaticopancreatic cells, and so the addition would likely be advantageous to produce hepaticopancreatic cells with Bertheussen’s cell culture media composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 3-9 of the reply have been fully considered, but not found persuasive of error for the reasons given below. 
As a starting point, M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. In this case, “perfusion” with respect to the claimed serum-free (cell culture) medium composition has been fully considered but afforded no patentable weight as this word is only a statement of intended use.
In response to applicant’s argument on pages 5-6 of the reply that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the arguments are not found persuasive as the compositions of Sheridan and Bertheussen are related as cell medium compositions thus providing a prima facie motivation to add the retinoids of Sheridan to Bertheussen;s composition, and there is nothing as yet of record to suggest that adding Sheridan’s retinoids to Bertheussen’s cell medium composition would otherwise render Bertheussen’s cell medium composition unsatisfactory for the intended purpose of culturing cells. See M.P.E.P. § 2143.01 (V).
In response to applicant's argument on pages 6-7 of the reply that the references fail to show certain features of applicant’s invention (i.e. capable of arresting cell growth), it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, even if such limitations were in the claim it is unclear if they would persuasive as Applicant’s arguments rely on the disclosed methods but the claim under consideration on the merits is a composition of matter; in other words, the arguments appear to rely on additional unclaimed features such as but not limited to the precise medium composition, the cell type, and the culture conditions and as such are not reasonably commensurate to the scope of the claim.
On pages 7-8 of the reply, Applicant alleges that the claimed composition yields an unexpected effect on growth-arresting activity between the Fe ions and retinoid. Notwithstanding that such an effect is not required by the claim, see M.P.E.P. § 716.02:  “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected”. The arguments are not persuasive for the following reasons: 1) Fig. 3 only compares a single concentration of Fe ions (at 3.1 mM), 2) Fig. 7 only compares a single combination of Fe ion and retinyl acetate concentrations, being 350 µm and 100 µM respectively, 3) the evidence proffered relies on adding retinyl acetate and ferric citrate to “a proprietary chemically defined, serum-free perfusion medium” and so relies on unclaimed features relative to the claimed medium composition which is generic with respect to the other components of the medium composition, 4) the evidence proffered relies on culture times exceeding 25 days and does not appear to test a representative number of culture times and ranges, and 5) retinoid inhibition of cell growth is an expected property of mammalian cells, for example see Sidell (JNCI (1981), 68(4), 589-596; Reference U). Therefore, the arguments and data proffered to do not support the allegations of unexpected results being reasonably commensurate to the scope of the claims at this time.

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653